Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [12/31/20, 9/10/20, 9/5/20, 12/11/19] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Charles Rauch on 3/15/21.
The claims have been amended as follows:

1. (Currently Amended) A discontinuous reception method, wherein the method comprises:
a first terminal device determining a target DRX cycle used for the first terminal device to detect a discontinuous reception (DRX) indication signal;

the first terminal device wakes up or sleeps during the active period of the M DRX cycles after the moment when the DRX indication signal is detected, according to the DRX indication signal;
wherein, the first terminal device determining the target discontinuous reception (DRX) cycle used for the first terminal device to detect the DRX indication signal, comprises:
the first terminal device determining the target DRX cycle, in a DRX indication signal cycle used for detecting the DRX indication signal, wherein the DRX indication signal cycle comprises N DRX cycles, N is a positive integer, N=M or N≠M.
2. (Canceled) 
3. (Currently Amended) The method according to claim [[2]] 1, wherein, the first terminal device determining the target DRX cycle used for the first terminal device to detect the DRX indication signal during the DRX indication signal cycle which is used for detecting the DRX indication signal, comprises:
the first terminal device determining an offset value corresponding to the first terminal device, wherein, the offset value is used to indicate a location of the target DRX cycle in the DRX indication signal cycle;
the first terminal device determining the target DRX cycle in the DRX indication signal cycle according to the offset value.

the first terminal device determining the offset value, according to User Equipment Identity (UE-ID) of the first terminal device,
wherein, the offset value is equal to mod (UE-ID, N).
5. (Canceled)
6. (Previously Presented) The method according to claim 3, wherein, the first terminal device determining the offset value corresponding to the first terminal device, comprises:
the first terminal device determining the offset value, according to the Cell Identity (Cell ID) of the camping cell or the servicing cell of the first terminal device,
wherein, the offset value is equal to mod (Cell ID, N).
7. (Canceled) 
8. (Original) The method according to claim 3, wherein, the first terminal device determining the offset value corresponding to the first terminal device, comprises:
the first terminal device receiving first configuration information sent by the network device, wherein, the first configuration information is used to indicate the offset value.
9. (Currently Amended) The method according to  claim 1, wherein, before the first terminal device determines the target DRX cycle used for the first terminal device to detect the DRX indication signal during the DRX indication signal cycle, the method further comprises:
the first terminal device receiving second configuration information sent by the network device via Radio Resource Control (RRC) dedicated signaling, broadcast signaling or Media Access Control Control Element (MAC CE), wherein, the second configuration information is used to indicate number N of DRX cycles comprised in the DRX indication signal cycle.

wherein, the multiple terminal devices corresponding to N DRX cycles in the DRX indication signal cycle, and each of the N DRX cycles is used for a corresponding terminal device to detect the DRX indication signal.
11. (Original) The method according to claim 10, wherein, the multiple terminal devices belong to one of multiple device groups, and the device group to which the first terminal device belongs is determined according to a UE-ID of the first terminal device, an access level of the first terminal device or a configuration parameter used to represent the device group.
12. (Previously Presented) The method according to claim 1, wherein, a system frame number (SFN) of a start system frame of the DRX indication signal cycle satisfies: mod (SFN, N×T)=K, wherein, K is a pre-configured natural number, and T is a number of system frames comprised in the DRX cycle.
13. - 24. (Canceled) 
25. (Currently Amended) A terminal device, wherein, the terminal device is a first terminal device, the first terminal device comprises a processor, a transceiver, and a non-transitory memory, wherein when the processor executes instructions stored in the non-transitory memory, the terminal device is configured to:
 determine, by the processor, a target DRX cycle used for the first terminal device to detect a discontinuous reception (DRX) indication signal;

wherein the processor wakes up or sleeps during the active period of the M DRX cycles after the moment when the DRX indication signal is detected, according to the DRX indication signal detected by the transceiver unit;
wherein, the processor is specifically configured to:
determine the target DRX cycle, in a DRX indication signal cycle used for detecting the DRX indication signal, wherein the DRX indication signal cycle comprises N DRX cycles, N is a positive integer, N=M or N≠M.
26. (Canceled) 
27. (Currently Amended) The terminal device according to claim [[26]] 25, wherein, the processor is specifically configured to:
determine an offset value corresponding to the first terminal device, wherein, the offset value is used to indicate a location of the target DRX cycle in the DRX indication signal cycle;
determine the target DRX cycle in the DRX indication signal cycle according to the offset value.
28. (Previously Presented) The terminal device according to claim 27, wherein, the processor  is specifically configured to:
determine the offset value, according to User Equipment Identity (UE-ID) of the first terminal device,

29. (Canceled) 
30. (Previously Presented) The terminal device according to claim 29, wherein, the processor  is specifically configured to:
determine the offset value, according to the Cell Identity (Cell ID) of the camping cell or the servicing cell of the first terminal device,
wherein, the offset value is equal to mod (Cell ID, N).
31. (Canceled) 
32. (Previously Presented) The terminal device according to claim 27, wherein, the processor  is specifically configured to:
receive first configuration information sent by the network device through the transceiver, wherein, the first configuration information is used to indicate the offset value.
33. (Previously Presented) The terminal device according to claim 25, wherein, the transceiver  is further configured to:
receive second configuration information sent by the network device via Radio Resource Control (RRC) dedicated signaling, broadcast signaling or Media Access Control Control Element (MAC CE), wherein, the second configuration information is used to indicate number N of DRX cycles comprised in the DRX indication signal cycle.
34. (Previously Presented) The terminal device according to claim 25, wherein, the DRX indication signal is used to indicate that multiple terminal devices comprising the first terminal device, wake up or sleep during the active period of M DRX cycles after the moment when the DRX indication signal is detected,

35. (Original) The terminal device according to claim 34, wherein, the multiple terminal devices belong to one of multiple device groups, and the device group to which the first terminal device belongs is determined according to a UE-ID of the first terminal device, an access level of the first terminal device or a configuration parameter used to represent the device group.
36. (Previously Presented) The method according to claim 25, wherein, a system frame number (SFN) of a start system frame of the DRX indication signal cycle satisfies: mod (SFN, N×T)=K, wherein, K is a pre-configured natural number, and T is a number of system frames comprised in the DRX cycle.
37. - 48. (Canceled) 

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Regarding independent claims 1, 25, the prior art of record, specifically (US 20140112221 A1) A discontinuous reception method, wherein the method comprises:
a first terminal device determining a target DRX cycle used for the first terminal device to detect a discontinuous reception (DRX) indication signal; (paragraphs 63, 66)
However, none of the prior art cited alone or in combination provides the motivation to teach the first terminal device detecting the DRX indication signal sent by a network device, in or before the target DRX cycle, wherein, the DRX indication signal is used to indicate that the first terminal device wakes up or sleeps during an active period of M DRX cycles after a moment when the DRX indication signal is detected, the M DRX cycles are the DRX indication cycle of the first terminal device, and M is a positive integer; the first terminal device wakes up or sleeps during the active period of the M DRX cycles after the moment when the DRX indication signal is detected, according to the DRX indication signal; wherein, the first terminal device determining the target discontinuous reception (DRX) cycle used for the first terminal device to detect the DRX indication signal, comprises: the first terminal device determining the target DRX cycle, in a DRX indication signal cycle used for detecting the DRX indication signal, wherein the DRX indication signal cycle comprises N DRX cycles, N is a positive integer, N=M or N≠M. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1, 3-4, 6, 8-12, 25, 27-28, 30, 32-36 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Ma, Changzheng, et al. "Three-dimensional imaging of targets using colocated MIMO radar." IEEE Transactions on Geoscience and Remote Sensing 49.8 (2011): 3009-3021. Conventional inverse synthetic aperture radar image is a 2-D range-Doppler projection of a target and does not provide 3-D information. Its formation also requires complex motion compensation when the target is uncooperative and maneuvering. On the other hand, multiple-input and multiple-output (MIMO) radar, in addition to having a wide virtual aperture and high cross-range .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413